          Case 16-28705          Doc 66      Filed 11/20/18 Entered 11/20/18 10:53:41                    Desc Main
                                               Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Walter E Willing                                         )        Case no. 16-28705
       Diana L Willing                                          )
                                                                         Chapter 13
                                                                )
                                              Debtors           )        Judge: A. Benjamin Goldgar
                                                                )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Walter E Willing                                                               David M Siegel
     Diana L Willing                                                                790 Chaddick Dr
     10846 W Wadsworth Rd                                                           Wheeling,IL 60090
     Beach Park, IL 60099

    Please take notice that on Friday, December 7, 2018 at 10:00 am, a representative of this office shall appear before the
    Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085
    and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
    may wish to consult one.)

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
    U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system
    on Tuesday, November 20, 2018.
                                                                              /s/ Louise Karmia

                                                                            For: Glenn Stearns, Trustee

               MOTION TO DISMISS FOR NON COMPLIANCE OF THE CONFIRMED PLAN
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests that the discharge of the above referenced case pursuant
    to 11 U.S.C §1307(c) and Bankruptcy Rule 3015 and in support thereof, states the following:

          1. On September 08, 2016, the debtors filed a petition under Chapter 13.
          2. On February 24, 2017, the Plan was confirmed for 60 months with payments of $1,100.00 with unsecured
             creditors receiving 17.50%.
          3. The debtors plan provides that: In addition to making the regular monthly plan payments required under
             Section D.1, debtors shall submit their tax refunds each year as additional plan payments. Tax refunds
             submitted by the debtor increase the amount the debtor is required to pay into the plan dollar for dollar.
             Debtor shall provide copies of their tax returns to the trustee no later than April 30 each year and shall
             submit their tax refund to the trustee within 15 days of receipt.
          4. The debtors are in non-compliance under the terms of the confirmed plan for failure to provide their 2017
             tax return / refund.

    WHEREFORE, the Trustee prays that this case be dismissed pursuant to Section 1307(c) and for other and further
    relief, as this court deems proper.

                                                                            Respectfully Submitted;

                                                                            /s/ Glenn Stearns
                                                                            For: Glenn Stearns, Trustee
    Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
